First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
The term "elevated" in claim 8 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
There is no guidance in the specification as to what is meant/encompassed by the phrase “elevated temperature”.  Therefore, the expression “elevated temperature” as used in claim 1 has no limiting effect on the scope of the claimed invention.
Claims 9-14 depend on cancelled claims 1, 2 or 5.  For the purpose of art rejection, the claims are presumed to depend from instant claim 8.
Claim 15 recites the term “inti” in step (iii).  It is assumed applicant intends “into”.  Correction is required.
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avila (US 2011/0207952).
Avila teaches the production of vitamin D3 from cholesterol obtained from algae or algal waste stream (see the entire article, especially paragraph [0002]).  As noted by the present specification, the manufacture of vitamin D3 via 25-hydroxy cholesterol is known in the art (see page 6, 5th paragraph of the present specification).
The recitation that the cholesterol utilized is obtained from fish oil waste residue, i.e., product-by-process, is noted.  However, product-by-process claim is not limited to the recited process step, only the structure implied by the steps (see MPEP § 2113).  Therefore, cholesterol obtained from the process as recited by instant claim 8 would be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 107141331).
Zhao et al. teaches a process for extraction of cholesterol from marine organism by products via,
Saponifying the waste;
Adding calcium chloride;
Adding a ketone such as butanone and heating the mixture to 30-65oC;
Separating the cholesterol from the adduct and
Recrystallization in ethanol to obtain the pure cholesterol (see the entire article, especially Example 2).

The instant claims differ from the reference by reciting (i) the use of 4-dimethylaminopyridine during saponification, (ii) the use of fish as the marine organism, (ii) calcium bromide instead of calcium chloride and (iv) methanol instead of ethanol.
However,
as taught by the reference and known in the chemical art, saponification occurs in the presence of a base, such as, sodium hydroxide (see for example, Morrison and Boyd, page 688).  Like, sodium hydroxide, dimethylaminopyridine is a well-known base (see for example, US 2010/0136480, paragraph [0302]; US 2010/0069362, paragraph [0122]; US 2010/0075943, paragraph [0258]) and, thus, the use of dimethylaminopyridine in the saponification of waste would have been obvious to the skilled artisan in the art at the time of the present invention;
fish is a marine organism and, thus, using fish oil waste as instantly claimed is rendered prima facie obvious, and
calcium bromide is an obvious variant of calcium chloride (see GB 1,164,769) and the same is true for methanol and ethanol, which are both alcohol.
Therefore, modification of the process of Zhao by utilizing (i) fish oil waste as the marine organism waste, (ii) dimethylaminopyridine during saponification, (iii) calcium bromide instead of calcium chloride and (iv) methanol instead of ethanol is rendered prima facie obvious.  As recognized by MPEP §2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Therefore, the claimed process would have been prima facie obvious to the skilled artisan in the art in view of the cited reference and the level of skill of the ordinary artisan in the art at the time of the present invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over
Zhao et al. (CN 107141331) as applied to claim 8 above, and further in view of Avila 

As discussed above in paragraph #7, the process of instant claim 8 is rendered prima facie obvious.
Avila teaches the production of vitamin D3 from cholesterol obtained from algae or algal waste stream (see the entire article, especially paragraph [0002]).  As noted by the present specification, the manufacture of vitamin D3 via 25-hydroxy cholesterol is known in the art (see page 6, 5th paragraph of the present specification).
The recitation that the cholesterol utilized is obtained from fish oil waste residue, i.e., product-by-process, is noted.  However, product-by-process claim is not limited to the recited process step, only the structure implied by the steps (see MPEP § 2113).  Additionally, as discussed above in paragraph #7, the process of instant claim 8 would have been obvious to the skilled artisan in the art at the time of the present invention.
Therefore, the use of cholesterol, irrespective of the process via which said compound is obtained, for the production of vitamin D3 via 25-hydroxy cholesterol is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628